Exhibit 10.1
AMENDMENT NO. 2 TO SERIES C PERPETUAL, CONVERTIBLE,
PARTICIPATING PREFERRED STOCK
PURCHASE AGREEMENT
     AMENDMENT NO. 2 (this “Amendment”) dated as of October 7, 2010 to the
Series C Perpetual, Convertible, Participating Preferred Stock Purchase
Agreement, dated as of March 1, 2009 (as amended from time to time, the
“Purchase Agreement”), between AIG CREDIT FACILITY TRUST, a trust established
for the sole benefit of the United States Treasury (the “Trust”), and AMERICAN
INTERNATIONAL GROUP, INC., a Delaware corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the Trust and the Company are parties to the Purchase Agreement;
     WHEREAS, the Certificate of Designations (the “Certificate of
Designations”) of Series C Perpetual, Convertible, Participating Preferred Stock
(the “Series C Preferred Stock”) of the Company provides anti-dilution
protection to the holder of the Series C Preferred Stock for issuances of the
Company’s common stock, par value $2.50 per share (“AIG Common Stock”), in
settlement of the Company’s Equity Units (as defined in the Certificate of
Designations), as set forth in the definition of “Number of Outstanding Shares”
in the Certificate of Designations;
     WHEREAS, the Company intends to issue in public or private exchange offers
from time to time a number of shares of AIG Common Stock not to exceed 7,736,904
shares of AIG Common Stock, being the number of shares of AIG Common Stock into
which the Company’s Equity Units are convertible based on the maximum number of
shares of AIG Common Stock deliverable, in exchange for the Equity Units, as
approved by the Board of Directors of the Company on September 14, 2010; and
     WHEREAS, the Trust and the Company desire to amend the Purchase Agreement
as contemplated by the Written Consent of AIG Credit Facility Trust, dated even
date herewith;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     Section 1. Definitions; References. Unless otherwise specifically defined
herein, each term used but not defined herein which is defined in the Purchase
Agreement shall have the meaning assigned to such term in the Purchase
Agreement. Each reference to “this Agreement,” “hereof,” “hereunder,” “herein”
and “hereby” and each other similar reference in the Purchase Agreement shall,
after the Amendment Effective Date (as defined in Section 3 of this Amendment),
refer to the Purchase Agreement as amended hereby.
     Section 2. Amendment to Section 6.6. Section 6.6 of the Purchase Agreement
is hereby amended to read in its entirety as follows: “If a Conversion Date (as
defined in the Certificate of Designations) for any of the Shares occurs prior
to the issuance of Common Stock in settlement of the Equity Units, whether such
issuance is in accordance with the terms of the Purchase Contract Agreement or
pursuant to a public or private exchange offer or other transaction, then the
Company shall, concurrently with each such settlement date for the Equity Units
following

 



--------------------------------------------------------------------------------



 



such Conversion Date, issue to the Trust or to such other Person as the Trust
may direct a number of shares of Common Stock equal to the excess of (x) the
number of shares of Common Stock the Trust would have received if it had
converted such Shares immediately after the issuance of such shares of Common
Stock in settlement of the Equity Units over (y) the number of shares of Common
Stock received upon the conversion of such Shares by the holder thereof plus the
number of shares of Common Stock delivered to the Trust or its designee under
this Section 6.6 as a result of any earlier settlement of such Equity Units. Any
such shares of Common Stock issued to the Trust shall be registered for the sole
benefit of the United States Treasury in the name of the Trustees in their
capacities as Trustees of the Trust. Any such shares of Common Stock issued to
such other Person shall be registered in the name of such other Person as the
Trustees may direct in their capacities as Trustees of the Trust.”
     Section 3. Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when, and only when, the
Trust shall have received from the Company a counterpart hereof signed by the
Company.
     Section 4. Governing Law. This Amendment, and the rights and obligations of
the parties hereunder, shall be governed by, and construed and interpreted in
accordance with, United States federal law and not the law of any State. To the
extent that a court looks to the laws of any State to determine or define the
United States federal law, it is the intention of the parties hereto that such
court shall look only to the laws of the State of New York without regard to the
rules of conflicts of laws.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
telecopier or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

                  AIG CREDIT FACILITY TRUST, a
     trust established for the sole benefit of
     the United States Treasury    
 
           
 
  By:   /s/ Jill M. Considine
 
Name: Jill M. Considine    
 
      Title: Trustee    
 
           
 
  By:   /s/ Chester B. Feldberg
 
Name: Chester B. Feldberg    
 
      Title: Trustee    
 
           
 
  By:   /s/ Peter A. Langerman
 
Name: Peter A. Langerman    
 
      Title: Trustee    
 
                AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By:   /s/ David L. Herzog
 
Name: David L. Herzog    
 
      Title:   Executive Vice President and
            Chief Financial Officer    

